29 N.J. 586 (1959)
151 A.2d 540
IN THE MATTER OF THE PROBATE OF THE ALLEGED WILL OF ELIZABETH McDOUGAL (McDOUGALL), ALSO KNOWN AS BESSIE McDOUGAL (McDOUGALL), DECEASED.
IN THE MATTER OF THE ESTATE OF ELIZABETH McDOUGALL, A/K/A BESSIE McDOUGALL.
The Supreme Court of New Jersey.
Argued May 19, 1959.
Decided June 1, 1959.
Mr. Paul Colvin argued the cause for the appellants.
Mr. William J. Tiernan argued the cause for the respondents (Messrs. Tiernan & Strulowitz, attorneys).
PER CURIAM.
We agree with the majority of the Appellate Division that the judgment of the Morris County Court should be affirmed for the reasons stated by Judge Mintz in his opinion. 49 N.J. Super. 485.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR and HALL  6.
For reversal  None.